—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant’s absence from the Sandoval conference deprived defendant of his right to be present at all material stages of the proceedings against him (see, People v Dokes, 79 NY2d 656, 662; see also, People v Cruz, 81 NY2d 738; People v Dincher, 201 AD2d 892, lv denied 83 NY2d 851). Because County Court’s in-ehambers Sandoval ruling was not wholly favorable to defendant (see, People v Michalek, 82 NY2d 906, 907; People v Favor, 82 NY2d 254, 267), defendant’s presence at that conference would not have been "superfluous” (People v Odiat, 82 NY2d 872, 874; see, People v Favor, supra; People v Taylor, 201 AD2d 905, lv denied 83 NY2d 877).
In view of our determination, we do not consider the remaining issues raiséd by defendant. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Sale Controlled Substance, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.